DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a high pressure expansion device," and "an evaporator expansion device" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The limitation "a high pressure expansion device" is described as a high pressure valve (see paragraph 48).
The limitation "an evaporator expansion device" is described as an expansion valve (see paragraph 46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (US 2016/0102901 A1) and in view of Stanke (US 10,486,499 B2).
In regards to claim 1, Christensen teaches a method for controlling a vapor compression system (10, see fig. 1), the vapor compression system comprising at least one compressor (14), a heat rejecting heat exchanger (2), a high pressure expansion device (4), a receiver (6), an evaporator expansion device (expansion valve 11, 21), and an evaporator (12, 21), and a gas bypass valve (8), arranged in a refrigerant path (at least fluid conduit 1, 3, 7, 9, see fig. 3), the method comprising the steps of: deriving an actual opening degree of the gas bypass valve (determining current valve position by module 171 and controller 106, see paragraph 95), deriving a target opening degree of the gas bypass valve, based on one or more control parameters of the vapour compression system (threshold position value of the valve determined based on data measurement, see paragraph 138; wherein the measured data is pressure, temperature or flow of refrigerant through the refrigeration system, see paragraph 60), comparing the actual opening degree of the gas bypass valve to the target opening degree of the gas bypass valve (see paragraph 98), and controlling the vapour compression system based on the comparison (based on the comparison of gas bypass valve opening with the threshold value, activating or deactivating parallel compressors, see paragraph 98), and in order to match a mass flow of gaseous refrigerant through the gas bypass valve to the actual opening degree of the gas bypass valve (mass flow of the gaseous refrigerant through the gas bypass valve depends upon the opening of the gas bypass valve; hence the opening of the gas bypass valve and the mass flow through the gas bypass valve matches, see paragraphs 100 and 14).
However, Christensen does not explicitly teach registering that the gas bypass valve is malfunctioning.
Stanke teaches determining that a valve is at fault and performing abnormally (col. 2, lines 24-30) for an air conditioning system (see fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of controlling the vapor compression system of Christensen by introducing the step of making a determination that the gas bypass valve is malfunctioning based on the teachings of Stanke to determine fault at a valve in order to prevent causing damage to the 
In regards to claim 2, Christensen teaches that the step of controlling the vapour compression system based on the comparison comprises the steps of: in the case that the comparison reveals that the actual opening degree of the gas bypass valve is larger than the target opening degree of the gas bypass valve, controlling the vapour compression system to increase the mass flow of gaseous refrigerant through the gas bypass valve (this is a contingent limitation in a method claim, see MPEP 2111.04), and in the case that the comparison reveals that the actual opening degree of the gas bypass valve is smaller than the target opening degree of the gas bypass valve, controlling the vapour compression system to decrease the mass flow of gaseous refrigerant through the gas bypass valve (this is a contingent limitation in a method claim, see MPEP 2111.04; however, in the case where the comparison reveals that both the actual and the target opening degrees of the valve are equal, neither of the claimed method steps are required because they depend on the conditions that are not required/present).
In regards to claim 3, Christensen teaches that the step of increasing the mass flow of gaseous refrigerant through the gas bypass valve (opening after closing the valve to adjust flow through the valve, see paragraph 42) comprises decreasing a pressure of refrigerant leaving the heat rejecting heat exchanger (decreasing the second pressure threshold at the receiver tank 6, which collects refrigerant leaving the heat rejecting heat exchanger 2, see paragraphs 9-10, and 17) and/or increasing a temperature of refrigerant leaving the heat rejecting heat exchanger (this is an alternative limitation, see MPEP 2173.05(h)).
In regards to claim 3, Christensen teaches that the step of increasing the mass flow of gaseous refrigerant through the gas bypass valve (increasing the mass flow through gas bypass valve, as shown by positive response of POS>POS-thresh at step 304, see fig. 9) comprises decreasing a pressure of refrigerant leaving the heat rejecting heat exchanger (decreasing the Prec at step 318, see paragraph 145, wherein the receiver tank 6 collects refrigerant leaving the heat rejecting heat exchanger 2, see figs. 1-6) and/or increasing a temperature of refrigerant leaving the heat rejecting heat exchanger (this is an alternative limitation, see MPEP 2173.05(h)).
In regards to claims 4 and 11, Christensen teaches that the step of decreasing the mass flow of gaseous refrigerant through the gas bypass valve (decreasing the mass flow through gas bypass valve, as shown by negative response of POS>POS-thresh at step 304, see fig. 9) comprises increasing a pressure of refrigerant leaving the heat rejecting heat exchanger (increasing the Prec at step 308, by closing all other refrigerant paths except the gas bypass path, see paragraphs 139, and 69, wherein the receiver tank 6 collects refrigerant leaving the heat rejecting heat exchanger 2, see figs. 1-6) and/or decreasing a temperature of refrigerant leaving the heat rejecting heat exchanger (this is an alternative limitation, see MPEP 2173.05(h)).
In regards to claims 5, and 12-14, Christensen teaches that the step of controlling the vapour compression system based on the comparison step comprises adjusting an opening degree of the high pressure expansion device, adjusting a secondary fluid flow across the heat rejecting heat exchanger and/or adjusting a compressor capacity of the compressor(s) (using parallel compressor at steps 318, 320, fig. 9 and at step 208, fig. 8, to adjust pressure based on the comparison, see paragraphs 145-146, where the adjustment of pressure is achieved by increasing or decreasing compressor speed, see paragraph 109).
In regards to claim 8, Christensen teaches that the step of deriving a target opening degree of the gas bypass valve (achieving an open, closed, or intermediate position of the gas bypass valve, see paragraph 42 and attempting a 10%, 15%, or 40% opening of the gas bypass valve, see paragraphs 100-101) is based on at least an obtained value of a pressure prevailing inside the receiver (opening degree of valve controlled to achieved desired opening based on pressure within the receiving tank, see step 202-206, fig. 8; Also operating gas bypass valve based on pressure of the receiving tank, see paragraph 104 and fig. 9).
In regards to claim 9, Christensen teaches that the step of controlling the vapour compression system is performed in such a manner that a compressor capacity of the compressor(s) is not allowed to decrease below a minimum compressor capacity level (based on the comparison of opening degree of 
In regards to claim 10, Christensen teaches a step of forcing the compressor(s) to start at predefined time intervals (parallel compressor operated at steps 318, 418, 320, and 420 only after the time exceeds threshold at steps 310, and 410, see figs. 9, 10; and paragraph 102).

Claims 6 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen in view of Stanke as applied to claim 1 above and further in view of Kawano (US 2015/0143841 A1).
In regards to claims 6 and 15-18, Christensen teaches that the step of deriving an actual opening degree of the gas bypass valve comprises the steps of: obtaining one or more refrigerant pressure values and one or more refrigerant temperature values at selected positions along the refrigerant path (obtaining temperature at the condenser outlet and pressure within the refrigerant circuit, see paragraphs 15, 34 and 122), and deriving the actual opening degree of the gas bypass valve based on the estimated mass flow of gaseous refrigerant through the gas bypass valve (adjusted/set opening degree of the gas bypass valve to 10%, 15%, or 40% is related to/corresponding to/based on the mass flow rate of the refrigerant through the gas bypass valve, see paragraphs 100, 132, and 136-137).
However, Christensen does not explicitly teach estimating a mass flow of gaseous refrigerant through the gas bypass valve, based on the obtained refrigerant pressure value(s) and refrigerant temperature value(s).
Kawano teaches estimating a mass flow of the refrigerant through the refrigerant circuit, based on the obtained refrigerant pressure value(s) and refrigerant temperature value(s) (obtaining quantity of circulating refrigerant based on pressure and temperature measurements, see paragraph 13 and 102).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of controlling the vapor compression system of Christensen as modified by introducing the step of estimating a mass flow of gaseous refrigerant through the gas bypass valve, based on the obtained refrigerant pressure value(s) and refrigerant temperature .
Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. In response to applicant's argument, "Christensen's compression system would be inoperable due to a malfunctioning gas bypass valve if Christensen was modified by Stanke," the examiner maintains the rejection of claim 1 and points out that the claim 1 contains the step of registering gas bypass valve malfunction state; however, the malfunctioning gas bypass valve is not claimed as affecting other steps in the method of controlling a vapor compression system. Also, registering a malfunction of a gas bypass valve in a vapor compression system does not necessitate that the whole system is inoperable. Hence applicant’s argument is incorrect.
In response to applicant's argument, "Christensen does not teach points out that some of the acceptable meanings of the word deriving are obtaining, getting, acquiring or extracting. Since the acquisition module (171) of Christensen obtains the actual opening degree of the gas bypass valve (see paragraphs 93-95), the limitation of “deriving” is met by Christensen reference. 
In response to applicant's argument, "Christensen does not teach points out that the details discussed in the specification of deriving the actual opening degree 
In response to applicant's argument, "Stanke or Kawano or both do not overcome the deficiencies of Christensen," the examiner maintains the rejection of claims and points out that Stanke/Kawano are neither needed nor used to teach the limitation of deriving an actual opening degree of the valve.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763